Citation Nr: 1705985	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  09-32 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, right ear.

2.  Entitlement to service connection for hearing loss, left ear.

3.  Entitlement to service connection for carpal tunnel syndrome, bilateral wrists.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2013 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2015, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In November 2015, the Board remanded these issues for additional development.

In the November 2015 decision, the Board also dismissed the Veteran's claim to entitlement to a rating in excess of 20 percent for residuals of a right ankle disability.  

The Veteran later filed a March 2016 motion for reconsideration of the Board decision.  However, in June 2016, the Deputy Vice Chairman of the Board denied the Veteran's motion for reconsideration.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2016).

The issue of entitlement to an increased rating for pseudofolliculitis barbae with seborrheic dermatitis was raised in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  Audiological evaluations performed during the appeal period reveal no worse than Level V impairment in the Veteran's right ear and Level I in the nonservice-connected left ear.

2.  A left ear hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current hearing loss disability of the left ear is related to active military service.

3.  The Veteran's carpal tunnel syndrome is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for a hearing loss of the left ear disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A carpal tunnel syndrome of the bilateral wrists disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  
The RO provided notice to the Veteran in October 2008 and January 2013 letters.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  An April 2016 report of contact reflected that there were no records at the Dallas VAMC dated from 1983 to 2000.  The record also contains the reports of November 2012 and February 2013 VA examinations.  

Per the November 2015 Board remand instructions, the Veteran also underwent VA examinations in May 2016.  The February 2013 and May 2016 VA examination reports, when considered together for the hearing loss claims, reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The November 2012 and May 2016 VA examination reports, when considered together for the carpal tunnel syndrome claim, reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the November 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's Board testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.
I.  Increased Rating

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2016). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  If, however, service-connected hearing loss in one ear is compensable to a degree of 10 percent or more, and non-service-connected hearing loss in the other ear has, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, one auditory threshold of 40 decibels or greater, or three thresholds of 26 decibels or greater, or has a speech recognition score less than 94 percent, the compensable for hearing loss is payable as though the hearing loss was service-connected in both ears.  See 38 C.F.R. §§ 3.383(a)(3), 3.385.

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected hearing loss of the right ear disability which was received by VA in September 2012.

The Veteran underwent a VA examination in February 2013.  

On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
       65
85
58
LEFT
25
30
40
45
35

The examiner noted that the use of a speech discrimination score was not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. which made the combined use of puretone average and speech discrimination scores inappropriate.  The examiner noted that the Veteran's right ear hearing loss disability impacted his ordinary conditions of daily life to include his ability to work as the Veteran reported that his hearing loss was getting worse which caused more difficulties with understanding.

Per the November 2015 Board remand instructions, the Veteran underwent a VA examination in May 2016.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
       75
90
64
LEFT
20
25
40
45
33

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 88 in the left ear.

The examiner noted that the Veteran's right ear hearing loss disability impacted his ordinary conditions of daily life to include his ability to work as the Veteran reported that he was losing more of his hearing.  The examiner also noted that without the use of hearing aid amplification and/or assistive listening devices, the Veteran may exhibit difficulty understanding speech in noise and difficulty with speech understanding without the incorporation of communication strategies.  However, with the use of appropriate accommodations and incorporation of communication strategies (i.e. facing target signal/speaker, increasing lighting, positioning self closer and in line of sight to target signal/speaker) the Veteran's speech and understanding ability was likely to improve.  The examiner also noted that hearing loss alone did not prevent gainful employment.

As the Veteran is service connected for hearing loss in only one ear, the Board must first determine whether the right ear hearing loss disability meets the minimum threshold requirements to evaluate the non-service connected left ear as a ratable disability by VA standards. 

In determining if the service-connected right ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to be considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).

In this case, the threshold was not met on either VA examination.  For the February 2013 VA examination, an average pure tone threshold of 58 results in a numeric designation for the right ear of IV.  For the May 2016 VA examination, this was configured by first intersecting the column in Table VI (38 C.F.R. § 4.85) for average pure-tone decibel loss at 64 percent, with the line for percent of discrimination from 68-74, the resulting numeric designation for the right ear is V.  

Thus, the evidence shows that the Veteran does not meet the criteria for a compensable disability rating for hearing loss in the service-connected right ear (i.e., Levels X or XI) under 38 C.F.R. § 3.385 for consideration of rating both ears as being a single service-connected disability.  Thus, a Roman Numeral I under Table VI will be assigned for left ear hearing loss in determining the appropriate rating for the right ear hearing loss.  See 38 C.F.R. § 4.85(f); 38 C.F.R. § 3.83(a)(3) and 38 C.F.R. § 3.85.

Under the circumstances of the case, the Board finds that an increased compensable rating for service-connected right ear hearing loss is not warranted as the testing results do not yield findings to support assignment of a compensable rating for right ear hearing loss.

Notably, while the February 2013 VA examination demonstrated average pure tone thresholds of 58, the VA examiner stated that the use of the word recognition score is not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate.

Given the evidence of record, the Board will resolve all reasonable doubt in favor of the Veteran and rate the severity of his hearing loss for the February 2013 VA examination based only on pure tone threshold averages.  The Board finds it appropriate to do so given the inconsistencies in the speech recognition scores and in light of the fact that the February 2013 VA audiologist certified that use of speech discrimination testing was not appropriate in the Veteran's case.

Using Table VIA in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV for the right ear and as the left ear is not service-connected it is assigned a Level I.  Such a degree of hearing loss warrants a 0 percent evaluation under Table VII.

Applying the Veteran's May 2016 VA examination air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 64 decibels combined with the right ear speech discrimination of 68 percent results in a Roman numeral designation of V.  Again, as the left ear is not service-connected it is assigned a Level I.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

As the multiple testing results noted above do not yield findings to support assignment of a compensable rating for right ear hearing loss, the Veteran is not entitled to an increased compensable evaluation.  38 C.F.R. §§ 4.7, 4.21.  

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a compensable disability rating for right ear hearing loss is not warranted.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right ear hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

In this case, the February 2013 and May 2016 VA examiners specifically assessed the effects of the Veteran's hearing loss on his daily activities, noting that the Veteran reported that he was losing more of his hearing and that without the use of hearing aid amplification and/or assistive listening devices, the Veteran may exhibit difficulty understanding speech in noise and difficulty with speech understanding without the incorporation of communication strategies.  The Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right ear hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected right ear hearing loss disability.  Specifically, the Veteran reported that without the use of hearing aid amplification and/or assistive listening devices, he has difficulty understanding speech in noise.  This does not suggest an exceptional or unusual clinical picture, as difficulty with understanding speech is expected with decreased hearing acuity.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 
To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Left Ear Hearing Loss

Factual Background and Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
Audiometric testing on the Veteran's September 1976 entrance examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
      15
   10
    5
   n/a
   35

Audiometric testing on January 24, 1980 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
      5
   5
    5
    5
   50

Audiometric testing on January 25, 1980 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
      5
   5
    0
    5
   25

Audiometric testing on a September 1983 examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
      5
    5
    0
   5
   15

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Following his separation from service, the Veteran underwent a VA examination in March 1993.  
Audiometric testing in March 1993 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
   5
  10
   5
   15
  25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

The Veteran underwent a VA examination in May 2004.  

Audiometric testing in May 2004 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
    10
  10
     15
   25
  35

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

The Veteran underwent a VA examination in February 2007.  

Audiometric testing in February 2007 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
    20
  25
     25
   35
  40

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

The Veteran underwent a VA examination in April 2008.  

Audiometric testing in April 2008 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
    20
  25
     20
   30
  30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

Audiometric testing in March 2009 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
    15
  15
     20
   30
  35

The Veteran underwent a VA examination in February 2013.  

Audiometric testing in February 2013 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
    20
  25
     30
   40
  45

The examiner opined that it was less likely than not that the Veteran's left ear hearing loss was related to his military noise exposure as the Veteran's hearing tests prior to and during active service were similar to the results obtained during VA examination testing.  The examiner also noted that the Veteran's left ear hearing loss existed prior to service as he noted that a hearing test that was conducted prior to the Veteran's entrance into service suggested mild high frequency hearing loss at 4000-6000 Hertz (Hz) in the left ear.  The examiner opined that the Veteran has left ear hearing loss that preexisted service and was not aggravated beyond its normal progression during service.
The Board notes that pursuant to the November 2015 Board remand, the Veteran was afforded an examination in May 2016.  

Audiometric testing in May 2016 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
40
45

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  

Per the November 2015 remand instructions, the examiner specifically noted that the Veteran's left ear hearing loss did not preexist service.  The examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or the result of an event in military service.  The examiner noted that the Veteran's hearing in his left ear at enlistment was normal and there was no significant threshold shift evidenced on his separation examination.  Research suggested that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for left ear hearing loss is not warranted.

Initially, the Board notes that the February 2013 VA examiner opined that the Veteran had left ear hearing loss that preexisted service and was not aggravated beyond its normal progression during service.  However, the Veteran's September 1976 entrance examination report documents a finding that his ears were "normal" at that time and the pure tone thresholds recorded were within normal limits.  Additionally, per the November 2015 Board remand instructions, the May 2016 VA examiner specifically addressed the issue of whether the Veteran had preexisting left ear hearing loss when determining that the Veteran's left ear hearing loss did not preexist service.
As a result, the Board finds that the February 2013 VA examiner's opinion that the Veteran had left ear hearing loss that preexisted service was based on an inaccurate factual premise.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  

Accordingly, the Veteran did not have a left ear hearing loss disability that preexisted his period of service.  Therefore, the presumption of soundness is not rebutted and the claim becomes one for service connection on a direct basis rather than a claim based on in-service aggravation of a preexisting disability.  See Wagner, supra.   

The record shows that the Veteran currently has a left ear hearing loss disability for VA compensation purposes.  Accordingly, as there is a current left ear hearing loss disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has alleged by the Veteran.  

However, the Veteran's service treatment records are negative for complaints or treatments regarding a left ear hearing loss disability.  Notably, a January 24, 1980 audiological examination demonstrated some degree of left ear hearing loss as the reading at 4000 Hz was 50 decibels in the left ear.  However, this lone reading is in contrast to a multitude of contemporaneous audiological examinations.  Namely, an audiogram conducted the very next day on January 25, 1980 demonstrated normal left ear hearing as 4000 Hz was only 25 decibels in the left ear.  Additionally, the September 1983 separation examination demonstrated only 4000 Hz of 15 decibels in the left ear.  The Board also notes that the in-service reading of 50 decibels at 4000 Hz in the left ear is the highest reading in the record.  Most recently, the May 2016 VA examination, conducted over 36 years after the January 1980 audiogram, demonstrated only 45 decibels at 4000Hz in the left ear.  As a result, the Board finds that the January 24, 1980 inconsistent reading to be of little probative value.

Additionally, the Board again notes that the Veteran's September 1983 examination was negative for complaints or treatments of left ear hearing loss and the recorded audiogram did not demonstrate left ear hearing loss for VA compensation purposes.

Additionally, the Board notes that, aside from the inconsistent January 24, 1980 reading, there are no clinical findings or diagnoses of left ear hearing loss during service or for several years thereafter.  The first post-service evidence of a left ear hearing loss disability is the February 2007 VA examination note decades after his separation from active duty.

None of the VA treatment records show that the Veteran was diagnosed with left ear hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the lack of any findings aside from the inconsistent January 24, 1980 reading, pertaining to left ear hearing loss during service and the essentially normal findings at service separation weigh against a findings that the Veteran's current left ear hearing loss disability was originally manifested during service and has continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (1983) and initial documented evidence of left ear hearing loss in February 2007, almost 24 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a left ear hearing loss disability, he was not diagnosed with a left ear hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a left ear hearing loss disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left ear hearing loss disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinions of record weigh against the claim.  Notably, the May 2016 VA examiner determined that it was less likely as not that the Veteran's left ear hearing loss disability was caused by or a result of military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of left ear hearing loss, does not demonstrate left ear hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed left ear hearing loss disability and service, the Board finds that service connection is not warranted.  

B.  Carpal Tunnel Syndrome, Bilateral Wrists

The Veteran contends that his current carpal tunnel syndrome, bilateral wrists disability was caused by his work as a keypunch operator during service. 

The Veteran's service treatment records are negative for treatments or complaints of a carpal tunnel syndrome, bilateral wrists disability.

A June 2000 VA treatment record noted that the Veteran presented with complaints of atypical chest pain and finger numbness.  The treating physician noted that the distribution was consistent with the ulnar nerve.  
In August 2006, the Veteran suffered a scaphoid fracture of his left wrist.

The Veteran underwent a VA general examination in February 2007.  The examination was negative for complaints of carpal tunnel syndrome, wrist pain or tingling in his fingers.  There was also a normal neurological examination.  

An August 2008 VA treatment record noted that the Veteran was fitted for bilateral wrist splints to treat his carpal tunnel syndrome.

The Veteran underwent a VA examination in November 2012.  The examiner noted that the Veteran wore splints on both hands as he was diagnosed with carpal tunnel syndrome in 2008.  The examiner opined that the Veteran's carpal tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran's post-service employment, a post-service injury, and additional factors not related to service supported a finding that there was no nexus between the Veteran's current carpal tunnel syndrome and his period of active service.  The examiner also noted that the Veteran's history of numbness in his left fingers in 2000 was consistent with ulnar nerve etiology which was not consistent with carpal tunnel syndrome.

During his July 2015 Board hearing, the Veteran testified that he was diagnosed with bilateral carpal tunnel syndrome in the early 1990s and, at that time, was issued braces for his arms by the Dallas VA medical center (VAMC). 

Per the November 2015 Board remand instructions, the Veteran underwent a VA examination in May 2016.  The examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome was incurred in or caused by his claimed in-service injury, event or illness.  The examiner noted that the Veteran's December 1983 VA examination was silent for complaints of carpal tunnel syndrome or tingling or numbness in his fingers.  While the Veteran claimed that he was treated at a VAMC for carpal tunnel syndrome in the 1990's and was given wrist splints, the treatment records from the VAMC dated from 1983 to 1993 were silent for complaints of wrist pain, carpal tunnel syndrome or tingling/numbness in his fingers.  There was also no issue of wrist splints.  Notably, in June 2000 he presented to the VAMC with complaints of finger numbness which was consistent with his ulnar nerve compression as opposed to carpal tunnel syndrome.  

The examiner continued that March 2002 medical records noted reports of left arm numbness and chest pain.  The examiner noted that the Veteran was seen frequently by medical staffs and had ample opportunity to report a carpal tunnel syndrome but did not.  Notably, arm numbness was only reported with chest pain in 2000 and 2002.  A VA examination in February 2007 was negative for complaints of carpal tunnel syndrome, wrist pain or tingling in his fingers.  There was also a normal neurological examination.  The May 2016 examiner noted that while the Veteran claims that his carpal tunnel syndrome is due to his military service, there was no medical evidence to indicate that he had symptoms of carpal tunnel syndrome while in the military and he did not present with carpal tunnel syndrome symptoms until after his wrist fracture in 2006.  The Veteran's reported employment history also included jobs (postal worker, moving van driver and horse shoeing) with high risk factors for developing carpal tunnel syndrome as well as other subjective factors such as an injury to his left wrist and his drinking history.  The examiner also noted that while other disorders such as bursitis and tendonitis have been associated with repeated motions performed in the course of normal work or other activities, there was little clinical data to prove whether repetitive and forceful movements of the hand and wrist during work or leisure activities can cause carpal tunnel syndrome.  As a result, the examiner concluded that the Veteran's carpal tunnel syndrome was not likely due to the Veterans' work as a keypunch operator in service or otherwise caused by or incurred by his military service. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a carpal tunnel syndrome, bilateral wrists disability is not warranted.

As there is a current diagnosis of carpal tunnel syndrome, bilateral wrists, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Board has reviewed all service treatment records, VA treatment records and private treatment records.  The preponderance of competent and credible evidence weighs against finding that a carpal tunnel syndrome, bilateral wrists disability was demonstrated in-service or that there is a nexus between any current diagnosis of carpal tunnel syndrome, bilateral wrists disability and service.

In this case, the Veteran's service treatment records were negative for complaints or treatments related to a carpal tunnel syndrome, bilateral wrists disability and there is no competent opinion of record showing a relationship between any current carpal tunnel syndrome, bilateral wrists disability and the Veteran's military service.

Notably, the only medical opinion addressing the etiology of the claimed disabilities weighs against the claim as the May 2016 VA examiner specifically opined that the Veteran's carpal tunnel syndrome was not likely due to the Veteran's work as a keypunch operator in service or otherwise caused by or incurred by his military service.  

The Board finds the May 2016 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cited to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

None of the competent medical evidence currently of record refutes the May 2016 VA examiner's conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a current carpal tunnel syndrome, bilateral wrists disability, does not demonstrate that the Veteran's current carpal tunnel syndrome, bilateral wrists disability is related to active military service as the most probative opinion is against a finding of a relationship between a claimed carpal tunnel syndrome, bilateral wrists disability and service.  

The only evidence linking the carpal tunnel syndrome to service is the Veteran and his representative's statements.  The Board notes the Veteran and his representative's contentions regarding the etiology of his carpal tunnel syndrome.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that carpal tunnel syndrome is not a disability subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the carpal tunnel syndrome etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his carpal tunnel syndrome and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As a result, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  

ORDER

Entitlement to a compensable evaluation for hearing loss, right ear is denied.

Entitlement to service connection for hearing loss, left ear is denied.

Entitlement to service connection for carpal tunnel syndrome, bilateral wrists is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


